DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 35 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feith et al. (USPN 6,152,913) in view of Guala (USPGPub 2002/0115984). 

Re Claim 35, Feith discloses a male fluid line connector (20) configured to engage a female fluid line connector (70) (Feith Fig. 2), the male fluid line connector (20) comprising: a body (34) including a first end (28) configured to be connected to a fluid line (Feith Col. 5 Lines 17-41), a tapered second end (30) opposed to the first end (28) (Feith Col. 5 Line 33), the tapered second end (30) configured to be inserted into and form a fluid-tight connection with the female fluid line connector (70) (Feith Col. 6 Lines 35-53), and a body longitudinal axis that extends between the first end and the tapered second end, and a locking collar (24), the locking collar (24) comprising: an internal thread (48), a locking collar first end, and a locking collar second end opposed to the locking collar first end, the locking collar second end configured to engage an outer surface of the female fluid line connector (70) (as seen in Feith Fig. 2).
	However, Feith does not disclose wherein the locking collar first end comprises a plurality of resilient fingers positioned radially inward of an annular outer surface of the locking collar, the annular outer surface radially surrounding the plurality of resilient fingers, the plurality of resilient fingers tapered so as to extend radially inward at an angle with respect to the annular outer surface, the annular outer surface and the plurality of resilient fingers defining an annular space between one another wherein the plurality of resilient fingers can deflect, the locking collar connected to the body in a manner such that the plurality of resilient fingers of the locking collar can rotate about the body longitudinal axis.
	Guala discloses a male fluid line connector (1) (Guala Figs. 1-4) comprising a locking collar (3) with a locking collar first end (3-1) and a locking collar second end (3-2) (Guala Annotated Fig. 4 below), wherein the locking collar first end (3-1) comprises a plurality of resilient fingers (14) (Guala ¶ 0032 - wherein “a ring of integral axial sectors” is being interpreted as a plurality of fingers) positioned radially inward of an annular outer surface of the locking collar (3), the annular outer surface radially surrounding the plurality of resilient fingers (14), the plurality of resilient fingers (14) tapered so as to extend radially inward at an angle with respect to the annular outer surface (as seen in Guala Fig. 5), the annular outer surface and the plurality of resilient fingers (14) defining an annular space (14-1) between one another wherein the plurality of resilient fingers (14) can deflect (Guala Annotated Fig. 4 below), the locking collar (3) connected to the body in a manner such that the plurality of resilient fingers (14) of the locking collar (3) can rotate about the body longitudinal axis (Guala ¶ 0003, 0030), wherein the plurality of resilient fingers create friction with the male Luer portion of the connector for retaining the locking collar to the male Luer during connection and rotation of the locking collar in relation to the male Luer portion aids in connection to a female Luer portion (Guala ¶ 0003, 0036). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the locking collar of Feith to comprise at the locking collar first end a plurality of resilient fingers positioned radially inward of an annular outer surface of the locking collar, the annular outer surface radially surrounding the plurality of resilient fingers, the plurality of resilient fingers tapered so as to extend radially inward at an angle with respect to the annular outer surface, the annular outer surface and the plurality of resilient fingers defining an annular space between one another wherein the plurality of resilient fingers can deflect, the locking collar connected to the body in a manner such that the plurality of resilient fingers of the locking collar can rotate about the body longitudinal axis, the configuration as disclosed by Guala wherein the plurality of resilient fingers create friction with the male Luer portion of the connector for retaining the locking collar to the male Luer during connection and rotation of the locking collar in relation to the male Luer portion aids in connection to a female Luer portion.

    PNG
    media_image1.png
    474
    737
    media_image1.png
    Greyscale

Re Claim 49, Feith in view of Guala disclose all of the limitations of Claim 35. Feith further discloses wherein the tapered second end of the body (34) is configured to form a luer- slip connection with the female fluid line connector (70) (as seen in Feith Fig. 2).

Claims 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feith et al. (USPN 6,152,913) in view of Guala (USPGPub 2002/0115984) as applied to Claim 35 above and further in view of Steube (USPGPub 2003/0040720).

Re Claim 36, Feith in view of Guala disclose all of the limitations of Claim 35. Feith further discloses wherein the locking collar (24) internal thread (48) is configured to engage a corresponding thread (76) provided on the outer surface of the female fluid line connector (70) (Feith Col. 6 Lines 43-45). However, Feith in view of Guala fail to disclose the locking collar internal thread configured to deform when engaged with the corresponding thread provided on the outer surface of the female fluid line connector. Steube discloses a male connector (126, 126A) comprising a locking collar (126A) (Steube Fig. 2) with internal threads (126C), wherein the internal thread (126C) of the locking collar (126A) is configured to deform when engaged with a corresponding thread (116B) provided on the outer surface of a female connector (112) for providing a secure connection between the male and female connectors while preventing under tightening (Steube ¶ 0031 and 0036). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the internal thread of the locking collar of Feith in view of Guala to deform when engaged with the corresponding thread provided on the outer surface of the female fluid line connector, the configuration as disclosed by Steube for providing a secure connection between the male and female connectors while preventing under tightening.

Re Claim 37, Feith in view of Guala as applied to Claim 35 above, and further in view of Steube disclose all of the limitations of Claim 36. Feith discloses a male fluid line connector (26) configured to engage a female fluid line connector (70) (Feith Figs. 1-3) wherein the female fluid line connector (70) is configured to engage a threaded cap (230) (wherein the threaded cap is structurally the same as a locking collar), the two components comprising a crush thread, wherein the cap internal thread has a non-zero thread angle that is greater than a non-zero thread angle of the thread provided on the outer surface of the female fluid line connector (70) for creating a fluid tight seal between the two components (Feith Col. 16 Line 65 to Col. 20 Line 6). 
	Furthermore, it would have been an obvious matter of design choice to modify the threads of the locking collar and female fluid line connector of Feith in view of Guala as applied to Claim 35 above, and further in view of Steube to include a non-zero thread angle since applicant has not disclosed that having a non-zero thread angle solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of a non-zero thread angle, this particular arrangement is dee med to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feith et al. (USPN 6,152,913) in view of Guala (USPGPub 2002/0115984) as applied to Claim 35 above, and further in view of Steube (USPGPub 2003/0040720) as applied to Claim 36 above, and further in view of Geiger et al. (U.S. PGPub 2006/0178627).

Re Claim 38, Feith in view of Guala as applied to Claim 35 above, and further in view of Steube disclose all of the limitations of Claim 36. However, Feith in view of Guala above and further in view of Steube fail disclose a major diameter of the locking collar internal threads is less than a major diameter of the threads provided on the outer surface of the female fluid line connector. Geiger discloses a fluid connector (Geiger Fig. 7) wherein a major diameter of the locking collar (323) internal threads is less than a major diameter of the threads provided on the outer surface of the female line connector (317) (Geiger ¶ 0058; Figs. 7 and 8) for the purposes of forcible deformation during screwing between the two (Geiger ¶ 0017). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the fluid line connector of Feith in view of Guala as applied to Claim 35 above, and further in view of Steube to have had a major diameter of the locking collar internal threads be less than a major diameter of the threads provided on the outer surface of the female fluid line connector as taught by Geiger for the purposes of forcible deformation during screwing between the two.

Claims 39-42 and 45-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feith et al. (USPN 6,152,913) in view of Guala (USPGPub 2002/0115984) as applied to Claim 35 above, and further in view of Dennehey et al. (USPN 4,439,188).

Re Claims 39-41: Feith in view of Guala disclose all of the limitations of Claim 35. Dennehey discloses a male fluid line connector (34) with locking collar (56) configured to engage a female fluid line connector (36) (as seen in Dennehey Fig. 10). As to Claim 39, Dennehey discloses the locking collar (56) being more flexible than the female fluid line connector (36) (Dennehey Col. 3 Lines 48-56). As to Claim 40, Dennehey discloses the locking collar (56) formed of a material that is more flexible than the material used to form the female fluid line connector (36) (Dennehey Col. 3 Lines 48-56). As to Claim 41, Dennehey discloses the locking collar (56) having a durometer value that is less than the durometer value of the female fluid line connector (26) on a given durometer scale (Dennehey Col. 3 Lines 48-56). Examiner notes that the selection of a known material based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the materials of the male fluid line connector of Feith in view of Guala with locking collar and female fluid line connector wherein the locking collar is more flexible than the female fluid line connector and the locking collar has a durometer value that is less than the durometer value of the female fluid line connector on a given durometer scale, the configuration as disclosed by Dennehey wherein the selection of a known material based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art.

Re Claim 42, Feith in view of Guala disclose all of the limitations of Claim 35. Feith in view of Guala fail to disclose wherein the interior surface of the locking collar includes a region that engages a region of the outer surface of the female fluid line connector, and the region of the locking collar has a maximum inner diameter that is less than a maximum outer diameter of the region of the outer surface of the female fluid line connector. Dennehey discloses a male fluid line connector (34) with locking collar (56) configured to engage a female fluid line connector (36) (as seen in Dennehey Fig. 10), wherein an interior surface of the locking collar (56) includes a region that engages a region of the outer surface of the female fluid line connector (36), and the region of the locking collar has a maximum inner diameter that is less than the maximum outer diameter of the female fluid line connector (36) for the purpose of a secure fit between the locking collar and female fluid line connector (Dennehey - hence deformation of locking collar; Claims 8 and 12).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the locking collar and female fluid line connector of Feith in view of Guala wherein the interior surface of the locking collar includes a region that engages a region of the outer surface of the female fluid line connector, and the region of the locking collar has a maximum inner diameter that is less than a maximum outer diameter of the region of the outer surface of the female fluid line connector, the configuration as disclosed by Dennehey for the purpose of a secure fit between the locking collar and female fluid line connector.

Re Claim 45, Feith in view of Guala disclose all of the limitations of Claim 35. Feith in view of Guala fail to disclose wherein the tapered second end of the body does not protrude beyond a plane that is transverse to the body longitudinal axis and includes an end face of the locking collar. Dennehey discloses a male fluid line connector (34) with locking collar (56) configured to engage a female fluid line connector (36) (as seen in Dennehey Fig. 10), wherein a tapered second end of a body (50) does not protrude beyond a plane that is transverse to the body longitudinal axis and includes an end face of the locking collar (56) (as seen in Dennehey Fig. 3).
	It would have been an obvious matter of design choice to modify the tapered body of Feith in view of Guala to include the tapered second end of the body not protruding beyond a plane that is transverse to the body longitudinal axis and includes an end face of the locking collar since applicant has not disclosed that having such an embodiment solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the tapered second end of the body not protruding beyond a plane that is transverse to the body longitudinal axis and includes an end face of the locking collar, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Re Claim 46, Feith in view of Guala disclose all of the limitations of Claim 35. Feith in view of Guala fail to disclose wherein the internal thread of the locking collar is arranged to begin at a predetermined distance from the locking collar end face, and the predetermined distance is selected so that when the tapered second end of the body is inserted into the female fluid line connector, a leading edge of a corresponding thread provided on the outer surface of the female fluid line connector abuts a leading edge of the internal thread of the locking collar before an outer surface of the tapered second end of the body forms a connection with an internal surface of the female fluid line connector.
	Dennehey discloses a male fluid line connector (34) with locking collar (56) configured to engage a female fluid line connector (36) (as seen in Dennehey Fig. 10), wherein internal threads (60) of the locking collar(56) are arranged to begin at a predetermined distance from the locking collar end face, and the predetermined distance is selected so that when the tapered second end of the body (end with locking collar sleeve in Dennehey Fig. 3) is inserted into the female fluid line connector (36), a leading edge of a corresponding thread provided on the outer surface of the female fluid line connector (36) abuts a leading edge of the internal threads (60) of the locking collar (56) before an outer surface of the second end of the body forms a connection with an internal surface of the female fluid line connector (36) (Dennehey Figs. 3, 6, and 10).
	It would have been an obvious matter of design choice to modify the internal threads of the locking collar of Feith in view of Guala to be arranged to begin at a predetermined distance from the locking collar end face, and the predetermined distance is selected so that when the tapered second end of the body is inserted into the female fluid line connector, a leading edge of a corresponding thread provided on the outer surface of the female fluid line connector abuts a leading edge of the internal thread of the locking collar before an outer surface of the tapered second end of the body forms a connection with an internal surface of the female fluid line connector since applicant has not disclosed that having such an embodiment solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the aforementioned embodiment, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Re Claim 47, Feith in view of Guala disclose all of the limitations of Claim 35. Feith in view of Guala fail to disclose wherein the tapered second end of the body is recessed within the locking collar. Dennehey discloses a male fluid line connector (34) with locking collar (56) configured to engage a female fluid line connector (36) (as seen in Dennehey Fig. 10), wherein a tapered second end of the body (50) is recessed within the locking collar (56) (as seen in Dennehey Fig. 3). It would have been an obvious matter of design choice to modify the tapered body of Feith in view of Guala to be recessed within the locking collar since applicant has not disclosed that having such an embodiment solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the tapered second end of the body being recessed within the locking collar, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feith et al. (USPN 6,152,913) in view of Guala (USPGPub 2002/0115984) as applied to Claim 35 above, and further in view of Cottone et al. (U.S. Pat. 5,509,911).

Re Claim 43, Feith in view of Guala disclose all of the limitations of Claim 35. Furthermore, Feith discloses the locking collar (24) having a second end configured to engage the outer surface of the female fluid line connector (70) (Feith Fig. 2 - wherein threads of locking collar engage the female fluid line connector) wherein the locking collar (24) second end has an internal thread (48), wherein the locking collar (24) first end comprises a first end face and the locking collar second end comprises a second end face (Feith Fig. 2). However, Feith in view of Guala fail to disclose the locking collar second end including through holes that are elongated in a direction parallel to the longitudinal axis, the through holes extending between the interior surface of the locking collar and an exterior surface of the locking collar wherein each through hole is spaced apart from the adjacent through hole along a circumference of the locking collar, the through holes spaced from the first end face and the second end face so as not to extend through the first end face and the second end face.
	Cottone discloses a locking collar (40) comprising a second end (end with recess 59 as seen in Cottone Fig. 5) including through holes (45a, 45b) that are elongated in a direction parallel to the longitudinal axis, the through holes (45a, 45b) extending between the interior surface of the locking collar (40) and an exterior surface of the locking collar (40) wherein each through hole (45a, 45b) is spaced apart from the adjacent through hole (45a, 45b) along a circumference of the locking collar (40), the through holes (45a, 45b) overlapping a first end face so as to extend through the first end face and spaced from a second end face so as not to extend through the second end face wherein the through holes (45a, 45b) allow for temporary expansion for placing or removing the female fluid line connector (Cottone Col. 5 Lines 13-67; Col. 6 Lines 45- 47).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the locking collar second end of Feith in view of Guala to have through holes that are elongated in a direction parallel to the longitudinal axis, the through holes extending between the interior surface of the locking collar and an exterior surface of the locking collar wherein each through hole is spaced apart from the adjacent through hole along a circumference of the locking collar, the through holes overlapping a first end face so as to extend through the first end face and spaced from a second end face so as not to extend through the second end face as disclosed by Cottone wherein the through holes allow for temporary expansion for placing or removing the female fluid line connector.
	Furthermore, it would have been an obvious matter of design choice to modify Feith in view of Guala to include the through holes spaced from the first end face so as not to extend through the first end face since applicant has not disclosed that having the through holes spaced from the first end solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the aforementioned embodiment, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feith et al. (USPN 6,152,913) in view of Guala (USPGPub 2002/0115984) as applied to Claim 35 above, and further in view of Collins et al. (USPGPub 2005/0143828). 

Re Claim 44, Feith in view of Guala disclose all of the limitations of Claim 35. Feith in view of Guala fail to disclose the body formed of a material having a coefficient of friction in a range of 0.1 to 0.3. Collins discloses a lock connection with locking collar (32) (Collins Fig. 2) comprising a male connector (24) and female connector (26) wherein a body of the male connector (24) is formed of a material having a coefficient of friction (Collins Claim 13) and the locking collar (32) formed of a material having a second coefficient of friction, and the first coefficient of friction is less than that of the second coefficient of friction for maintaining the components in their assembled arrangement (Collins Pg. 2 ¶ 0017). Furthermore, it would have been an obvious matter of design choice to modify Feith in view of Guala to include a coefficient of friction in a range of 0.1 to 0.3 since applicant has not disclosed that having such a coefficient of friction solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with the materials as described in Collins. Furthermore, absent a teaching as to the criticality of the first coefficient of friction in a range of 0.1 to 0.3, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the body of Feith in view of Guala to be formed of a material having a coefficient of friction as disclosed by Collins wherein having the body be formed of a first coefficient of friction less than that of the locking collar aids in maintaining the components in their assembled arrangement. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have configured the coefficient of friction to be in a range of 0.1 to 0.3 since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular coefficient of friction. 

Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feith et al. (USPN 6,152,913) in view of Guala (USPGPub 2002/0115984) as applied to Claim 35 above, and further in view of Osgar (U.S. Pat. 5,526,956).

Re Claim 48, Feith in view of Guala disclose all of the limitations of Claim 35. Feith discloses a male fluid line connector body formed of a material comprising acrylic (Feith Col. 11 Lines 30-37). However, Feith in view of Guala fail to disclose wherein the locking collar is formed of a material comprising polypropylene. Osgar discloses a liquid dispensing system comprising a locking collar (208) formed of a material comprising polypropylene wherein polypropylene is a soft and deformable plastic (Osgar Col. 11 Lines 41-46). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the locking collar of Feith in view of Guala to be is formed of a material comprising polypropylene as disclosed by Osgar wherein polypropylene is a soft and deformable plastic.

Response to Arguments
Applicant’s arguments filed 04/26/2022 with respect to Claim 43 objection and Claim 44 indefinite rejection have been fully considered and are persuasive.  The Claim 43 objection and Claim 44 indefinite rejection have been withdrawn. 

Applicant’s arguments with respect to Claim 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Prior art McCarthy is no longer relied upon in the present case. In the present case, examiner does not concede to any of applicant’s arguments. However, in order to expedite prosecution in the present case, examiner now relies upon prior art Guala. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783